DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-13, 15-17, 19-21, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Um et al. (US Pub. 20070035675) teaches (in figures 1-6) a liquid crystal display panel having a plurality of pixels arranged in a matrix (paragraph 33), comprising: a plurality of pixel electrodes (191a and 191b) and a plurality of transistors (Q forms two transistors see paragraph 86) provided in one of the plurality of pixels (shown in figures 2 and 3); a common electrode (131) that is opposed to the plurality of pixel electrodes (191a1-191a4 and 191b1-191b4) in the one of the plurality of pixels; a plurality of scanning lines (121) extending in a first direction (horizontal direction as shown in figure 3), including a first scanning line (lower scanning line 121 shown in figure 3) and a second scanning line (upper scanning line 121 shown in figure 3) being adjacent to the first scanning line; and a plurality of video signal lines (171) extending in a second direction (vertical direction as shown in figure 3) crossing the first direction, including a first video signal line (right video signal line 171 in figure 3) and a second video signal line (left video signal line 171 in figure 3) being adjacent to the first video signal line, wherein in each of the plurality of pixels, a corresponding one of the plurality of scanning lines is connected to the plurality of transistors, in each of the plurality of pixels a corresponding one of the plurality of video signal lines is connected to the plurality of transistors in the one of the plurality of pixels defined by the first scanning line, the second scanning line, the first video signal line and the second video signal line, the plurality of pixel electrodes and 
Morishima et al. (US Pub. 20150153598) teaches (in figures 1 and 6) providing a metal piece (11b) between a pixel electrode (13) and a common electrode (10), wherein the metal piece electrically connected to the common electrode (see figure 1 and paragraph 27), and an entirety of the metal piece overlaps with one pixel electrode in planar view (see paragraph 29 and figure 6) in order to enhance the reliability of defective pixel correction (paragraph 32). 
Tsuruma et al. (US Pub. 20110211145) teaches (in figures 1-2 and 25-26) forming a first interval (interval between left and right pixel electrodes 14 shown as the S2 to the right of the label L in figure 25) between a first pixel electrode (left pixel electrode 14 shown in figure 25) and the second pixel electrode (right pixel electrode 14 shown in figure 25) in the first direction to be equal to a second interval (interval between line electrodes of the left pixel electrode 14 shown in figure 25 and shown as the S2 to the left of the label L) between the two adjacent line electrodes (see figures and paragraph 67) in the first direction (see paragraph 137) in order to reduce flickering and prevent burn in (see paragraph 138).
Kanemori et al. (USP 5164851) teaches (in figures 2 and 3) forming a connection piece (46) for electrically connecting two adjacent pixel adjacent pixel electrodes (41 and 42) arranged in the first direction (Col. 7 lines 30-11) among the plurality of pixel electrodes in each of the plurality of pixels (40), wherein the connection piece overlaps a part of each of the two adjacent pixel electrodes arranged in the first direction in planar view (see figure 2-3).
Chung et al. (US Pub. 20070126460) teaches (in figure 7 and 8) forming a connection piece (74) out of the same material and in the same layer as source and drain electrodes (90). 
However, the common electrode in Um and the connection piece in Kanemori are both formed in the gate line layer. As such if the device of Um were modified to include the connection piece from Kanemori any attempt to short adjacent pixel electrodes together would also result in the pixel electrodes being shorted to the common electrodes and while Chung teaches that the connection piece formed in a different layer it would not have been obvious to first modify Um to include the connection piece from Kanemori and then further modify the connection piece to be formed in a different layer. 
	Therefore, the prior art taken alone or in combination fails to teach or fairly suggest a display in comprising “a connection piece for electrically connecting two adjacent pixel adjacent pixel electrodes arranged in the first direction among the plurality of pixel electrodes in each of the plurality of pixels, wherein the connection piece overlaps a part of each of the two adjacent pixel electrodes arranged in the first direction in planar view” in combination with the other required elements of claims 1. 
Regarding claim 23, Kanemori et al. (USP 5164851) teaches (in figures 2-3) a liquid crystal display panel having a plurality of pixels (40) arranged in a matrix, comprising: a plurality of pixel electrodes (41 and 42) and a plurality of transistors (31, 32, and 34) provided in 
Chung et al. (US Pub. 20070126460) teaches (in figure 7 and 8) forming a connection piece (74) out of the same material and in the same layer as source and drain electrodes (90). 
However, the prior art taken alone or in combination fails to teach or fairly suggest a display in which “the connection piece does not overlap the common electrode opposed to the pixel electrode in planar view” in combination with the other required elements of claim 23. 
Claims 2-4, 6-13, 15-17, and 19-21 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 8-10 of applicant’s response, filed 03/07/2022, with respect to claim 23 has been fully considered and are persuasive.  The rejection under 35 U.S.C. 102 of claim 23 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871